


REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 21st day of August, 2014 (the “Effective Date”), by
and between J-RED, LLC, a North Carolina limited liability company (“Seller”);
RED CAROLINA LAKES, LLC, a North Carolina limited liability company (“Seller
Guarantor”); GAHC3 CAROLINA COMMONS SC MOB, LLC, a Delaware limited liability
company, its successors and assigns (“Buyer”); and FIRST AMERICAN TITLE
INSURANCE COMPANY (“Escrow Agent”).
RECITALS
I.    Seller owns the Property (as hereinafter defined).
II.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as hereinafter defined) on the terms and conditions
contained in this Agreement.


AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


ARTICLE 1
SALE OF PROPERTY
1.1    Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:
1.1.1    Fee simple title to all of the land described and/or shown on
Exhibit “A” attached hereto, together with all privileges, rights, easements and
appurtenances belonging to such land, including without limitation, all right,
title and interest (if any) of Seller in and to any streets, alleys, passages,
and other rights-of-way or appurtenances included in, adjacent to or used in
connection with such land and all right, title and interest (if any) of Seller
in all mineral and development rights appurtenant to such land (collectively,
the “Land”);
1.1.2    Fee simple title to all buildings, structures and other improvements
and all fixtures, systems and facilities not owned by the Tenants (as defined
herein) and located on the Land (collectively, the “Improvements”);
1.1.3    The Improvements and the Land are herein collectively referred to as
the “Real Property”;



--------------------------------------------------------------------------------




1.1.4    Seller’s right, title and interest in and to all leases, including all
amendments thereto (collectively, the “Tenant Leases”), with all persons leasing
the Real Property or any part thereof (each, a “Tenant, and collectively, the
“Tenants”), all of which as of the Effective Date are reflected on Exhibit “B”
attached hereto, and any entered into in accordance with the terms hereof prior
to Closing, together with all security deposits, other deposits held in
connection with the Tenant Leases, and all of Seller’s right, title and interest
in and to all guarantees, letters of credit and other similar credit
enhancements providing additional security for such Tenant Leases;
1.1.5    Seller’s right, title and interest in and to: (i) any and all tangible
personal property owned by Seller located on and/or used exclusively in
connection with the Real Property, including, without limitation, sculptures,
paintings and other artwork, equipment, furniture, tools and supplies
(collectively, the “Tangible Personal Property”); (ii) any and all plans and
specifications, architectural and/or engineering drawings related to the Real
Property; and (iii) any and all trade names used or utilized in connection with
the Real Property, including, without limitation, the trade names “Carolina
Commons” and/or “Carolina Commons Medical Office Building”, (the “Intangible
Personal Property” and collectively with the Tangible Personal Property, the
“Personal Property”);
1.1.6    Seller’s right, title and interest in and to any and all warranties and
guaranties relating to the Improvements (collectively, the “Warranties”);
1.1.7    Seller’s right, title and interest in and to all use, occupancy,
building and operating licenses, permits, approvals, and development rights
relating to the Real Property (collectively, the “Permits”);
1.1.8    Seller’s right, title and interest in and to all service contracts
relating to the operation of the Real Property as of the Effective Date or
entered into in accordance with this Agreement prior to Closing (collectively,
the “Contracts”); provided, however and notwithstanding the foregoing, that
Seller shall terminate effective at Closing, at Seller’s sole cost and expense,
any Contracts that Buyer does not elect to assume pursuant to Section 3.4.
1.1.9    The Real Property, Personal Property, Warranties, Permits, Contracts
and other property described in this Section 1.1 are hereinafter sometimes
referred to collectively as the “Property”.
1.2    Purchase and Sale. Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.
1.3    Purchase Price. The purchase price for the Property shall be Twelve
Million and No/100 Dollars ($12,000,000.00) (the “Purchase Price”). Except as
may otherwise be provided in this Agreement, the Purchase Price shall be paid to
Seller by Buyer on the Closing Date (as defined below), plus or minus all
adjustments or credits as set forth herein, by wire transfer of immediately
available federal funds.



2

--------------------------------------------------------------------------------




1.4    Deposit And Escrow.


1.4.1    Within three (3) Business Days of the Effective Date, Buyer shall
deliver to Escrow Agent at the following address: 777 S. Figueroa, Suite 400,
Los Angeles, California 90017, Attn: Brian Serikaku, Telephone: (213) 271-1774,
E-mail: bmserikaku@firstam.com, with confirmation provided to Seller, a deposit
in the amount of Three Hundred Thousand and No/100 Dollars ($300,000.00)
(together with any interest thereon, the “Deposit”). The Deposit shall be held
in an insured, interest-bearing account with interest accruing for the benefit
of Buyer. The Escrow Agent may conclusively rely upon and act in accordance with
any certificate, instructions, notice, letter, e-mail, facsimile, or other
written instrument believed to be genuine and signed or communicated by the
proper and required party or parties.
1.4.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon expiration of the Due Diligence Period (as defined
below), the Deposit shall not be returned to Buyer unless escrow fails to close
due to (i) Seller’s breach or default under this Agreement, (ii) a failure of a
representation or warranty by Seller to be true and correct as of the Closing,
(iii) a failure of a condition precedent set forth in Section 5.4, or (iv) any
other reason that entitles Buyer to have the Deposit returned as provided for
herein. In the event Buyer shall terminate this Agreement during the Due
Diligence Period (as defined below), or as otherwise provided in this Agreement,
the Deposit (and any interest accrued thereon) shall be returned to Buyer as
provided in Section 3.6.


1.5    Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the terms
and conditions of this Agreement, the Closing shall take place through an escrow
with Escrow Agent on the day which is the later of (i) thirty (30) days after
the expiration of the Due Diligence Period, or (ii) ten (10) Business Days
following the full and final approval of the Loan Assumption (as defined below)
by the Existing Lender (as defined below) and the approval of all documents
evidencing the Loan Assumption as provided herein (as the same may be held
earlier or extended in accordance herewith, the “Closing Date”).
1.6    Assumption of Existing Loan. At Closing and subject to the terms and
conditions of this Agreement, Buyer shall assume (the “Loan Assumption”) that
certain loan evidenced by a note having an outstanding principal balance of
Eight Million Six Hundred and Sixty Thousand and No/100 Dollars ($8,660,000.00)
as of March 26, 2014 (the “Loan”), secured by the Property and originally made
by Aetna Life Insurance Company (the “Existing Lender”). The Loan is evidenced
and/or secured by a number of documents, which are hereinafter collectively
referred to as the “Loan Documents” and listed on Schedule 4.1.25 attached
hereto and incorporated by reference. The Existing Lender’s consent and approval
is required before Buyer will be permitted to assume the Loan. Buyer shall
promptly pay all costs, fees and expenses of Existing Lender in connection with
attempting to obtain Existing Lender’s approval of the assumption of the Loan,
including any fees and deposits required by the Loan Documents and the legal
fees of Buyer’s counsel in connection with the Loan

3

--------------------------------------------------------------------------------




Assumption (collectively, the “Loan Assumption Related Fees”), but excluding any
penalties and/or costs due to Lender in connection with any defaults by Seller
under the Loan Documents arising prior to Closing. Seller shall be responsible
for the fees of Seller’s counsel in connection with the Loan Assumption. In
connection with such approval, the parties shall diligently, promptly and in
good faith attempt to obtain such approval and both parties will supply the
information reasonably requested by Existing Lender with respect to such
approval. Seller represents that it has submitted a request to the Existing
Lender to forward a loan application package to Buyer. Within the latter of five
(5) business days following (a) receipt of such loan application package from
the Existing Lender, or (b) the Effective Date, Buyer shall submit a loan
application and remit any fees associated with such application to the Existing
Lender.
ARTICLE 2
TITLE AND SURVEY
2.1    Title and Survey. Buyer shall, at Buyer’s sole cost and expense, obtain a
preliminary title report or commitment for the Real Property (the “Preliminary
Report”) from Escrow Agent (referred to herein in such capacity as the “Title
Company”), together with legible copies of all recorded encumbrances and
exceptions to title. Buyer may, in its sole and absolute discretion, at Buyer’s
sole cost and expense, (i) conduct UCC searches covering Seller and the Property
(the “UCC Searches”), and (ii) order an update to the existing survey of the
Real Property by a licensed surveyor or registered professional engineer (the
“Survey”).
2.2    Required Title Condition. Title to the Property shall be conveyed to
Buyer subject only to the following matters: (i) current, non-delinquent real
estate taxes and assessments; (ii) the matters set forth in that certain Chicago
Title Insurance Company Policy Number 7230640-87636462, a copy of which has been
provided to Buyer (the “Seller’s Title Policy”); (iii) documents evidencing or
securing the Loan; and (iv) any other matters not objected to by Buyer during
the Due Diligence Period (collectively, the “Required Title Condition”).
Notwithstanding anything contained in this Section 2.2 to the contrary, Seller
shall be obligated, at its sole cost and expense, to satisfy, at or prior to
Closing, all monetary encumbrances affecting the Property evidenced by deeds of
trust, tax liens, judgments, mechanics’ liens and/or other liens or charges in a
fixed sum (other than liens of the instruments securing the Loan), and Seller
authorizes the use of the Purchase Price or a portion thereof to pay and
discharge the same at Closing.
ARTICLE 3
INSPECTION AND DUE DILIGENCE PERIOD
3.1    Access. From and after the Effective Date through the Closing, (i) Buyer,
personally or through its authorized agent or representatives, shall be
entitled, upon reasonable advance notice to Seller, to enter upon the Property
during normal business hours, and shall have the right to make such
investigations, including appraisals, tenant interviews, interviews of
government officials, engineering studies, soil tests, environmental studies and
underwriting analyses, as Buyer deems reasonably necessary or advisable, and
(ii) Seller shall, at Seller’s expense, maintain, without any interruption in
service, electrical power and all other utilities to the Property (including,
without limitation, plumbing, heating and air conditioning systems) as currently
provided for the use and operation of the Property. Buyer shall have the right,
at Buyer’s sole cost and expense, to conduct a Phase I environmental site
assessment, and, if

4

--------------------------------------------------------------------------------




recommended and upon advance written notice to Seller, a Phase II environmental
site assessment (including soil borings, soil sampling and, if relevant, ground
water testing). Buyer hereby agrees to indemnify and hold Seller harmless from
any physical damages arising out of inspections and investigations by Buyer or
its agents or independent contractors, but in no event shall the indemnity of
this Section include the discovery of pre-existing conditions disclosed by
Buyer’s investigations. The indemnification set forth in this Section 3.1 shall
expressly survive termination or expiration of this Agreement, but shall not
survive the Closing if Closing occurs in accordance with this Agreement.
3.2    Due Diligence Period. Buyer shall have from the Effective Date until
thirty (30) days after the Effective Date (the “Due Diligence Period”) to
physically inspect the Property, review the economic data, conduct appraisals,
perform examinations of the physical condition of the Improvements, examine the
Property for the presence of Hazardous Materials (as defined below), and
otherwise conduct such due diligence review of the Property and all of the items
to be furnished by Seller to Buyer pursuant to Section 3.3, and all records and
other materials related thereto as Buyer deems reasonably appropriate.
3.3    Items Provided by Seller. Seller has delivered to Buyer accurate and
complete copies of all of the information set forth on Exhibit “C” and in the
possession of Seller, and the Loan Documents (collectively, the “Property
Information”).
3.4    Property Contracts. Buyer shall not be required to assume any Contract of
Seller at Closing, with the exception of the waste services contract for the
Property. Effective as of the Closing Date, Seller, at Seller’s sole cost and
expense, shall terminate any other Contracts that Buyer does not elect to
assume, in Buyer’s sole and absolute discretion, by written notification to
Seller prior to the expiration of the Due Diligence Period. Notwithstanding
anything to the contrary contained herein, Seller shall terminate, at Seller’s
sole cost and expense, any and all leasing commission agreements and management
agreements affecting the Property effective on or before the Closing Date.
3.5    Buyer’s Possible Early Termination. Buyer shall have the right to approve
or disapprove, in Buyer’s sole and absolute discretion, the Property, the
Property Information, or any other matter whatsoever regarding the Property. At
any time on or prior to expiration of the Due Diligence Period, Buyer may
provide written notice to Seller disapproving the Property for purposes of this
Article 3 (a “Disapproval Notice”), at which time this Agreement shall
automatically terminate and the provisions of Section 3.6 shall apply.
Notwithstanding anything herein to the contrary, in the event Buyer does not
provide a Disapproval Notice prior to expiration of the Due Diligence Period,
such failure shall not be deemed to be a waiver by Buyer of any other rights of
termination it may have as set forth herein.
3.6    Consequences of Buyer’s Early Termination. If Buyer provides a
Disapproval Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the giving of such notice, and the parties shall be
released from all further obligations under this Agreement (except with respect
to any provisions that by their terms survive a termination of this Agreement);
provided, however, that if Seller is in default hereunder at the time of such
termination, Section 6.2 shall additionally apply. Escrow Agent shall pay the
entire Deposit to Buyer not later than one (1) Business Day following
termination of this Agreement. No notice to

5

--------------------------------------------------------------------------------




Escrow Agent from Seller shall be required for the release of the Deposit to
Buyer by Escrow Agent under this Section, and the Deposit shall be released and
delivered to Buyer upon Escrow Agent’s receipt of conclusive evidence that
notice of termination of the Agreement pursuant to this Article 3 has been
provided to Seller, despite any objection or potential objection by Seller.
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Seller’s Representations. Seller warrants and represents to Buyer as
follows:
4.1.1     Seller is a limited liability company validly formed in the State of
North Carolina, and qualified to do business in the State of South Carolina.
Seller has full power and authority to enter into this Agreement, to perform
this Agreement, and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller have been duly and validly authorized by all
necessary action on the part of Seller, and all required consents and approvals
have been duly obtained and will not result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement or
instrument to which Seller is a party. This Agreement is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.
4.1.2    Seller owns fee simple title to the interests in real property
described in Section 1.1.1 above, subject only to the conditions of title set
forth in Seller’s Title Policy. There are no outstanding rights of first
refusal, rights of reverter, or options to purchase relating to the Property or
any interest therein. There are no unrecorded or undisclosed documents or other
matters which affect title to the Property, with the exception of the Tenant
Leases. Subject to the Tenant Leases, Seller has enjoyed the continuous and
uninterrupted quiet possession, use and operation of the Property, without
material complaint or objection by any person.
4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
4.1.4    Neither Seller nor, to the best of Seller’s knowledge, any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including, without
limitation, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action, and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.
4.1.5    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.

6

--------------------------------------------------------------------------------




4.1.6    Seller has not received any written notice of, and, to the best of
Seller’s knowledge, there are no actions, suits or proceedings pending or
threatened against (i) the Property or any portion thereof, or (ii) Seller.
4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller or (b) any law or any order, writ,
injunction or decree of any court or governmental authority, or (ii) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.
4.1.9    Seller has not entered into any material commitments or agreements with
any governmental authorities or agencies affecting the Property.
4.1.10    Seller has not received any written notice of, and, to the best of
Seller’s knowledge, there are no pending or threatened condemnation proceedings
relating to the Property.
4.1.11    Seller has delivered or made available to Buyer true and complete
copies of the Tenant Leases. The list of Tenant Leases set forth on Exhibit “B”
attached hereto is true, correct and complete. Each of the Tenant Leases is in
full force and effect. Seller is “landlord” or “lessor” under the Tenant Leases
and is entitled to assign to Buyer, without the consent of any party, the Tenant
Leases. To the best of Seller’s knowledge, neither Seller nor any Tenant is in
default under its respective Tenant Lease, and there exists no condition or
circumstance or written notice of any condition or circumstance which, with the
passage of time, would constitute a default under any of the Tenant Leases by
any party. No tenant has asserted any claim of offset or other defense in
respect of it’s or Seller’s obligations under its respective Tenant Lease. To
the best of Seller’s knowledge, no Tenant has (i) filed for bankruptcy or taken
any similar debtor-protection measure, (ii) defaulted under its Tenant Lease,
(iii) discontinued operations at the Property, or (iv) given notice of its
intention to do any of the foregoing.
4.1.12    Seller has delivered or made available to Buyer true and complete
copies of all Contracts. Seller has not, within the last year, received any
written notice of any default under any Contract that has not been cured or
waived.
4.1.13    There are no tenant improvement allowances, non-monetary tenant
improvement obligations of Landlord, leasing commissions and/or rent concessions
with respect to the current term of any Tenant Lease.

7

--------------------------------------------------------------------------------




4.1.14    Seller has not received any written notice from, and, to the best of
Seller’s knowledge, there are no grounds for, any association, declarant or
easement holder requiring the correction of any condition with respect to the
Property, or any part thereof, by reason of a violation of any other
restrictions or covenants recorded against the Property. Seller is not in
default under any such document, nor, to the best of Seller’s knowledge, is any
other party subject to any such document.
4.1.15    To the best of Seller’s knowledge, there are no material defects in
the structural elements of the Improvements and all Improvements (including,
without limitation, machinery, equipment, electrical, plumbing, heating and air
conditioning systems and equipment) located on the Property are in good
mechanical working order, condition and repair, and are structurally safe and
sound and have no material defect (reasonable wear and tear excepted), and there
is no leak or material defect in any roof located upon the Property.
4.1.16    Seller has not received any written notice from, and, to the best of
Seller’s knowledge there no grounds for, any governmental agency requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any applicable federal, state, county or municipal
law, code, rule or regulation (including those respecting the Americans With
Disabilities Act), which has not been cured or waived. To the best of Seller’s
knowledge, Seller and the Property are in compliance with all applicable
federal, state, county and municipal laws, codes, rules and/or regulations.
4.1.17    To the best of Seller’s knowledge, the Property is properly zoned for
its current use. Seller has not received any written notice of, and, to the best
of Seller’s knowledge, there is no pending or threatened request, application or
proceeding to alter or restrict the zoning or other use restrictions applicable
to the Property, and there is no plan, study or effort by any governmental
authority or agency or any private party or entity that in any way affects or
would affect the authorization of the current use and operation of the Property.
4.1.18    To the best of Seller’s knowledge, the Property contains sufficient
parking in compliance with all applicable laws, ordinances, regulations,
restrictions, and covenants.
4.1.19    Seller has not received any written notice of an intention to revoke
any certificate of occupancy, license, or permit issued in connection with the
Property.
4.1.20    To the best of Seller’s knowledge, and except for any condition
disclosed in the Property Information provided to Buyer or any material
permitted to be kept, used or stored on the Property pursuant to the Tenant
Leases, there are no Hazardous Materials (as defined below) stored on,
incorporated into, located on, present in or used on the Property in violation
of, and requiring remediation under, any laws, ordinances, statutes, codes,
rules or regulations. For purposes of this Agreement, the term “Hazardous
Materials” shall mean any substance which is or contains: (i) any “hazardous
substance” as now or hereafter defined in Section 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) (“CERCLA”) or any regulations promulgated under
CERCLA; (ii) any “hazardous waste” as now or hereafter defined in the Recourse
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) (“RCRA”) or
regulations promulgated under RCRA; (iii) any substance regulated by the Toxic
Substances

8

--------------------------------------------------------------------------------




Control Act (15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or
other petroleum hydrocarbons; (v) asbestos and asbestos containing materials, in
any form, whether friable or non-friable; (vi) polychlorinated biphenyls;
(vii) radon gas: and (viii) any additional substances or materials which are now
or hereafter classified or considered to be hazardous or toxic under any laws,
ordinances, statutes, codes, rules, regulations, agreements, judgments, orders
and decrees now or hereafter enacted, promulgated, or amended, of the United
States, the state, the county, the city or any other political subdivision in
which the Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property or the use of the Property relating to pollution, the protection or
regulation of human health, natural resources or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or waste into the
environment (including, without limitation, ambient air, surface water, ground
water or land or soil). Seller has received no notice that the Property or any
portion thereof contains any form of toxic mold. No treatment has been
undertaken by Seller with respect to termite or similar infestation, fungi, or
dry rot on the Real Property other than normal periodic service, and to the best
of Seller’s knowledge, there is no damage to any portion of the Property from
termite or similar infestation, fungi or dry rot.
4.1.21    To the best of Seller’s knowledge, there are no claims pending or
unpaid bills which would result in the creation of any lien on the Real Property
for any improvements completed or in progress, including, but not limited to,
water, sewage, street paving, electrical or power improvements. To the best of
Seller’s knowledge, there are no delinquent bills or claims in connection with
any repair of the Real Property or other work or material purchased in
connection with the Property which will not be paid by or at the Closing or
placed in escrow pursuant to the provisions of this Agreement.
4.1.22    Seller has received no notices or requests from any insurance company
issuing any policy of insurance covering the Real Property requesting the
performance of any work with respect to the Land or the Improvements located
thereon which has not been fully complied with. Seller represents that the Real
Property is currently insured at commercially reasonable levels for like assets
in the geographical vicinity of the Real Property.
4.1.23    Seller has not received any written notice relating to the operation
of the Property from any agency, board, commission, bureau or other
instrumentality of any government, whether federal, state or local, that, Seller
is not in compliance in all material respects with, nor does Seller have any
knowledge that Seller is not in compliance with, all applicable statutes, rules,
regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the Property, Seller has timely filed all reports,
data and other information required to be filed with such commissions, boards,
bureaus and agencies where a failure to file timely would have a material
adverse effect on the transactions contemplated hereby or the intended operation
of the Land and Improvements.
4.1.24    Seller shall immediately notify Buyer, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.

9

--------------------------------------------------------------------------------




4.1.25    The Loan Documents: (i) are set forth on Schedule 4.1.25; (ii) true
and complete copies thereof have been provided to the Buyer as part of the
Property Information; and (iii) have not been modified except as disclosed on
Schedule 4.1.25. There has been no default by any party to the Loan Documents.
4.1.26    All information given by Seller to Buyer in this Agreement or in
connection with the transactions contemplated hereunder shall be true and
accurate in every material respect as of the date hereof and at the Closing, the
foregoing representations and warranties of Seller shall be remade as of the
Closing Date, and Seller has not failed to disclose any fact to Buyer necessary
to make the statements herein or otherwise provided in connection with the
transactions contemplated hereunder not misleading and Seller has no knowledge
or information of any facts, circumstances, or conditions that are inconsistent
with the representations and warranties contained herein. Seller shall promptly
inform Buyer in writing if there occurs any (i) material adverse change in the
condition, financial or otherwise, of the Property, or the operation thereof, at
any time prior to the Closing Date or (ii) if any information, document,
agreement or other material delivered to Buyer is amended, superseded, modified
or supplemented. As used herein, “to Seller’s knowledge” shall be deemed to mean
the knowledge of any employee or agent of Seller.
4.2    Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:
4.2.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.
4.2.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and, as of the Closing Date, to perform each of these
covenants to be performed by Buyer hereunder and to execute and deliver and to
perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement and this Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.
4.2.3    To the best of Buyer’s knowledge, neither Buyer nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including, without
limitation, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action, and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.
4.2.4    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Buyer of this Agreement or the performance of its obligations
hereunder.

10

--------------------------------------------------------------------------------




4.2.5    Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Buyer’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Buyer’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
4.2.6    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Buyer or (b) any law or any order, writ,
injunction or decree of any court or governmental authority, or (ii) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.
4.3    Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive after the Closing Date for a period of
twelve (12) months.
4.4    Property Conveyed “As Is”. Except as may be expressly represented herein,
in the exhibits attached hereto and in the documents to be executed and
delivered by Seller to Buyer at Closing, Buyer agrees that the Property shall be
sold, and Buyer shall accept possession of the Property at Closing, on an
“as-is-where-is” basis.
4.5    Seller Covenants Prior to Closing.
4.5.1    Leasing Activities. Seller shall not, from and after the Effective
Date, enter into any lease affecting the Property or any modification or
amendment thereto, or consent to any sublease under a lease, in each case,
without the prior written consent of Buyer, which may be given or withheld in
Buyer’s sole and absolute discretion. Seller shall copy Buyer on any and all
correspondence received from or sent to tenants regarding the Tenant Leases.
4.5.2    Property Contracts. Seller shall not, from and after the Effective
Date, enter into any new service contracts for the Property or modifications,
renewals or terminations of any existing Contracts, without the written consent
of Buyer, which consent may be given or withheld in Buyer’s sole and absolute
discretion.
4.5.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in the same manner
in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements of any
mortgage or deed of trust affecting the Property.
4.5.4    Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole and absolute
discretion; and Seller shall not consent to,

11

--------------------------------------------------------------------------------




approve or otherwise take any action with respect to zoning or any other
governmental rules or regulations presently applicable to all or any part of the
Property.
4.5.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the day which is ten (10) days after the end of each month, commencing with the
month during which the Effective Date occurs and continuing for each full
calendar month thereafter until the Closing Date.
4.5.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.
4.5.7    Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue as of the
Closing Date. Further, Seller shall promptly notify Buyer, in writing, of any
event or condition known to Seller that occurs prior to Closing and causes a
change in the facts relating to, or the accuracy of, any of the representations
or warranties of Seller contained in this Agreement.
4.5.8    Estoppels. Seller shall use commercially reasonable efforts to obtain
the Tenant Estoppels described in Section 5.4.2 and the estoppels described in
Section 5.4.3.
4.5.9    At all times prior to Closing, Seller shall comply in all material
respects with the terms of the Loan Documents. Seller shall not amend the Loan
Documents and/or enter into any new documents relating in any way to the Loan,
in each case, without the prior approval of Buyer, which may be withheld in
Buyer’s sole and absolute discretion. Seller shall copy Buyer on any and all
correspondence received or sent with respect to the Loan.
4.5.10    Cooperation with S-X 3-14 Audit and Comfort Letter. Seller
acknowledges that it is Buyer’s intention that the ultimate acquirer of the
Property will be affiliated with a publicly registered company (“Registered
Company”).  The Seller acknowledges that it has been advised that if such
acquirer is affiliated with a Registered Company, such Registered Company (and
such acquirer) are required to make certain filings with the Securities and
Exchange Commission (the “SEC Filings”) that relate to the most recent
pre-acquisition fiscal year (the “Audited Year”) and the current fiscal year
through the date of acquisition (the “Stub Period”) for the Property. To assist
Buyer and Registered Company in preparing the SEC Filings, Seller covenants and
agrees no later than five (5) Business Days after the Effective Date, to provide
Buyer and the Registered Company with the following information (to the extent
such items are not duplicative of items contained in the Property Information):
(i) access to bank statements for the Audited Year and Stub Period; (ii) rent
roll as of the end of the Audited Year and Stub Period; (iii) operating
statements for the Audited Year and Stub Period; (iv) access to the general
ledger for the Audited Year and Stub Period; (v) cash receipts schedule for each
month in the Audited Year and Stub Period; (vi) access to invoices for expenses
and capital improvements in the Audited Year and Stub Period; (vii) accounts
payable ledger and

12

--------------------------------------------------------------------------------




accrued expense reconciliations; (viii) check register for the 3-months
following the Audited Year and Stub Period; (ix) all leases and 5-year lease
schedules; (x) copies of all insurance documentation for the Audited Year and
Stub Period and (xi) copies of accounts receivable aging as of the end of the
Audited Year and Stub Period along with an explanation for all accounts over 30
days past due as of the end of the Audited Year and Stub Period. In addition, no
later than five (5) Business Days prior to the Closing Date, Seller shall
provide to Buyer: (1) a signed representation letter in the form attached hereto
as Exhibit “G”; (2) a signed audit request letter in the form attached hereto as
Exhibit “H”; and (3) a signed audit response letter from Seller’s attorney in
the form attached hereto as Exhibit “I”. Seller also agrees to reasonably
cooperate with Buyer to obtain a comfort letter, as may be requested by Buyer.
4.6    Indemnifications.
4.6.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, Seller agrees to indemnify, defend and hold Buyer and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Buyer’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Buyer’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and accruing prior to Closing, (ii) any breach or nonperformance by
Seller of any provision or covenant contained in this Agreement or in any
certificate or other instrument or document furnished (or to be furnished) by
Seller with respect to the transactions contemplated hereunder, (iii) any
liability arising because of a breach of lease, breach of contract or other
matter related to the Property (including without limitation the Loan Documents)
which occurred or arose or is alleged to have occurred or arisen prior to
Closing and which is not solely due to actions taken by Buyer, or (iv) the
breach of any representation or warranty of Seller contained in this Agreement.
The indemnities set forth in this Section shall survive Closing without
limitation. Provided, however, that the indemnities set forth in this Section
shall not apply to the extent of any item that by this Agreement specifically
becomes the obligation of Buyer after the Closing pursuant to the terms and
conditions of this Agreement or to any liabilities incurred as a result of
Buyer’s negligence or intentional misconduct.
4.6.1    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, Buyer agrees to indemnify, defend and hold Seller and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Seller’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Seller’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and arising from events or conditions that occur entirely after the
Closing, (ii) any breach or nonperformance by Buyer of any provision or covenant
contained in this Agreement or in any certificate or other instrument or
document furnished (or to be furnished) by Buyer with respect to the
transactions contemplated hereunder, (iii) any liability arising because of a
breach of lease, breach of contract or other matter related to the Property
which occurred or is alleged to have occurred after Closing and which is not due
to

13

--------------------------------------------------------------------------------




actions taken by Seller, or (iv) the breach of any representation, warranty or
covenant of Buyer contained in this Agreement. The indemnities set forth in this
Section shall survive Closing without limitation. Provided, however, that the
indemnities set forth in this Section shall not apply to the extent of any item
that specifically remains the obligation of Seller after the Closing pursuant to
the terms and conditions of this Agreement or to any liabilities incurred as a
result of Seller’s negligence or intentional misconduct.
ARTICLE 5
CLOSING
5.1    Escrow Agent. The Closing shall occur through the Escrow opened at the
Escrow Agent. Escrow Agent is designated, authorized and instructed to act as
Escrow Agent pursuant to the terms of this Agreement.
5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified;
(ii) state the modification in full; and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent. Upon receipt of the Agreement,
Escrow Agent shall acknowledge the opening of escrow as described below and its
agreement to act as the Escrow Agent hereunder by: (1) executing the Consent of
Escrow Agent attached hereto; and (2) delivering a copy of the executed Consent
to Seller and Buyer. Notwithstanding anything contained herein to the contrary,
in the event that the Closing has not occurred on or before December 31, 2014,
this Agreement shall automatically terminate in all respects, with the Deposit
to be disbursed to the party that is entitled to it under the terms and
provisions of this Agreement.
5.3    Closing. The Closing shall take place on the Closing Date, as the same
may be adjusted, provided all conditions to the Closing have been satisfied or
duly waived.
5.4    Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only by written notice of such waiver from Buyer to
Seller, in Buyer’s sole and absolute discretion.
5.4.1    Seller performing and complying in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.
5.4.2    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates (each a “Tenant Estoppel”) executed by
each of the Tenants under the Tenant Leases. Each Tenant Estoppel shall be in a
form substantially similar to Exhibit “D” attached hereto, and in addition, no
later than three (3) Business Days prior to the date on which Seller intends to
distribute the Tenant Estoppels to the Tenants for their

14

--------------------------------------------------------------------------------




completion and execution, Seller shall deliver the draft estoppel certificates
to Buyer for Buyer’s review and approval, which approval shall not be
unreasonably withheld. Such Tenant Estoppels shall be consistent with the
respective Tenant Lease, shall not reveal any default by Seller and/or Tenant,
any right to offset rent by the tenant, or any claim of the same, be dated no
earlier than thirty (30) days prior to Closing and shall be otherwise reasonably
acceptable to Buyer. Seller shall use commercially reasonable efforts to obtain
the foregoing estoppel certificates.
5.4.3    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate as to each easement agreement,
restrictive covenant, declaration and/or reciprocal easement agreement of record
as to the Property and requiring affirmative action by the Seller and/or the
Property, which estoppel certificates shall: (i) be executed by each party
entitled to enforce such document; (ii) confirm that such document is in full
force and effect, unmodified except as revealed by the Preliminary Report; (iii)
confirm that there are no defaults by the Seller and/or the Property under such
document; (iv) confirm that there are no outstanding sums owed by the Seller
and/or the Property; (v) confirm that there are no outstanding construction or
similar obligations of Seller and/or the Property; (vi) be dated no earlier than
thirty (30) days prior to Closing; and (vii) be otherwise reasonably acceptable
to Buyer. Seller shall use commercially reasonable efforts to obtain the
foregoing estoppel certificates.
5.4.4    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 4 hereof shall be true, accurate and complete.
5.4.5    At Closing, the Title Company shall issue to Buyer an ALTA 2006
extended coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring
Buyer’s fee simple title to the Land and Improvements, for the sum equal to the
Purchase Price, conforming to the Required Title Condition set forth in Section
2.2 above and containing such endorsements as Buyer shall have reasonably
required.
5.4.6    There shall have been no material adverse change in the physical
condition of the Property from the end of the Due Diligence Period through the
Closing Date.
5.4.7    The parties shall have obtained the consent of Existing Lender to the
Loan Assumption, and Buyer, in its reasonable discretion, shall have approved
documents memorializing the Loan Assumption, including, without limitation, such
modifications to the Loan Documents as Buyer may reasonably require (the “Loan
Assumption Documents”). Notwithstanding the foregoing or anything in this
Agreement to the contrary, Buyer agrees that it shall not request the
modification of the current principal balance of the Loan, the term or maturity
date, interest rate, applicable reserves or any other material financial terms
of the Loan Documents.
5.4.8    Buyer’s Board of Directors shall have approved the transaction as
contemplated in this Agreement during the Due Diligence Period.
The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. At all times Buyer has the right to waive any condition by giving
written notice of such waiver to Seller and Escrow

15

--------------------------------------------------------------------------------




Agent. Such waiver or waivers must be in writing to Seller. In the event of a
failure to satisfy the conditions precedent set forth in this Section 5.4, or in
the event that Buyer believes, in good faith, that any condition will not be
timely satisfied, and Buyer is not otherwise in default under this Agreement,
Buyer may terminate this Agreement upon written notice to Seller, in which event
the entire Deposit shall be promptly returned to Buyer and the parties shall
have no further obligations, except those that expressly survive termination of
this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, in the event of the failure of any condition set forth in this
Section 5.4, if such failure constitutes a breach or default of its covenants,
representations or warranties, Seller shall remain liable for such breach or
default as otherwise set forth in this Agreement.
5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 5.5 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer and written acceptance of such waiver by Buyer.
5.5.1    Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.
5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true, accurate and complete.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Buyer, at Seller’s sole
expense, each of the following items not included in the Property Information:
5.6.1    A duly executed and acknowledged limited warranty deed (the “Deed”)
that conveys title to the Real Property and Improvements to Buyer and in
substantially the same form as Exhibit “E” attached hereto and that is otherwise
recordable in the jurisdiction where the Property is located.
5.6.2    Two (2) counterpart signatures to a bill of sale, assignment and
assumption of leases and contracts for the Property duly and originally executed
and acknowledged by Seller, in the form attached hereto as Exhibit “F”, which
shall transfer, convey, sell, assign and set over to Buyer all of Seller’s
right, title and interest in and to the: (i) the Personal Property; (ii) Tenant
Leases; (iii) the Warranties and Permits; and (iv) any Contracts Buyer elects to
assume in accordance with the terms of this Agreement (the “Bill of Sale”).
5.6.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.
5.6.4    Originals of all Tenant Leases (and all amendments, if any).
5.6.5    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each Tenant, including all
applications, correspondence and credit reports.

16

--------------------------------------------------------------------------------




5.6.6    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.
5.6.7    A Tenant Notice (as defined below) for each Tenant Lease.
5.6.8    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Property; and/or (iv) any
other matter reasonably required to enable the Title Company to issue the Title
Policy and endorsements thereto.
5.6.9    Originals of all documents in the possession of Seller relating to the
operation of the Property including all operating statements, permits, licenses,
approvals, plans, specifications, guaranties and/or warranties, all third party
reports, appraisals, environmental site assessments, property condition reports,
property inspections and surveys.
5.6.10    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.
5.6.11    Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective constituent
owners and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required in connection with the
sale of the Property.
5.6.12    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.7    Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:
5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs and closing expenses and Loan
Assumption Related Fees.
5.7.2    Two (2) counterpart signatures to the Bill of Sale and a duly executed
Closing Statement.
5.7.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.
5.7.4    Such evidence or documents as may reasonably be required by the Title
Company or Seller evidencing the status and capacity of Buyer and the authority
of the person or persons who are executing the various documents on behalf of
Buyer in connection with the purchase of the Property.

17

--------------------------------------------------------------------------------




5.7.5    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby.
Except as otherwise provided herein, Buyer shall pay (i) all costs associated
with its investigation of the Property, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title
insurance premiums for the Title Policy and any endorsements to the Title Policy
required by Buyer, and (iii) all recording costs associated with the Deed.
Seller shall pay (1) all transfer, assumption or waiver fees associated with any
association, declarant or easement holder that holds any right in the Property,
(2) all transfer taxes and documentary stamp charges, and (3) recording fees in
connection with the removal of encumbrances. Buyer and Seller shall share
equally the cost of all escrow charges. Any and all other purchase and sale
closing costs shall be paid in accordance with the custom of the local
jurisdiction in which the Property is located or as otherwise set forth herein.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this Section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Except as hereinafter expressly
provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.
(a)    Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given Seller for accrued and unpaid rent or any other non-current sums due
from tenants until such sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
Date to collect any rent under the Tenant Leases which has accrued as of the
Closing Date; provided, however, Buyer shall not be obligated to sue any tenants
or exercise any legal remedies under the Tenant Leases or to incur any expense
over and above its own regular collection expenses. All payments collected from
tenants after the Closing Date shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after the Closing
Date and finally to any rent due to Seller for the periods prior to Closing
Date; provided, however, notwithstanding the foregoing, if Seller collects any
payments from tenants after the Closing Date through its own collection efforts,
Seller may first apply such payments to rent due Seller for the period prior to
the Closing Date.
(b)    CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM

18

--------------------------------------------------------------------------------




Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Tenant Lease for the CAM Lease Year (as
defined below) in which Closing occurs, which portion shall be equal to the
actual CAM Charges incurred during the party’s respective periods of ownership
of the Property during the CAM Lease Year. As used herein, the term “CAM Lease
Year” means the twelve (12) month period as to which annual CAM Charges are owed
under each Tenant Lease. Seller shall be responsible for the CAM Charges
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Buyer shall be
responsible for the CAM Charges reconciliation on a lease-by-lease basis for
their ownership period within the CAM Lease Year including the Closing Date. In
the event of any expenses, i.e. property taxes, where a proration was based upon
an estimate for the year of Closing, a post closing “true up” will be performed
for the actual expense to determine Seller and Buyer obligation for their
ownership period for the year of Closing. Each party will be responsible for any
CAM Charges “true up” necessary to the extent that any Tenant Lease provides for
a “true up”.
(c)    Property Taxes. All real property taxes for the year immediately
preceding the year of Closing that are payable in the year of Closing, and for
years prior thereto, shall be paid by Seller on or before the Closing. Real
property taxes for the year of Closing shall be prorated on the basis of the
most recent assessment and levy. If the most recent tax assessment and levy is
not for the current tax year, then the parties shall reprorate within sixty (60)
days of the receipt of the tax assessment and levy for the current tax year. If
after the Closing there is any retroactive increase in the real or personal
property taxes or assessments imposed on the Property: (1) if such increase
relates to the tax year in which the Closing occurred, then such increase shall
be prorated by Seller and Buyer on a per diem basis based on their respective
periods of ownership during their period to which such increase applies, (2) if
such increase relates to any tax year subsequent to the tax year which the
Closing occurred, then such increase shall be the obligation of Buyer, and (3)
if such increase relates to any tax year prior to the tax year in which the
Closing occurred, then such increase shall be the obligation of Seller. Any and
all refunds, credits, claims or rights to appeal respecting the amount of any
real property taxes or other taxes or assessments charged in connection with the
Property for any period after Closing shall belong to Buyer following the
Closing, except that Seller shall be entitled to receive any refunds applicable
to the period prior to Closing to the extent that Seller initiated a contest
prior to Closing.
(d)    Private Assessments. Payments due under any assessments imposed by
private covenant shall be prorated as of the Closing.
(e)    Operating Expenses. All operating expenses (including all charges under
the Contracts and agreements assumed by Buyer) shall be prorated, and as to each
service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the

19

--------------------------------------------------------------------------------




Closing Date, then such proration shall be made on an estimated basis based upon
the most recently issued bills, subject to readjustment upon receipt of actual
bills.
(f)    Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller, except for
the Loan; (ii) none of the insurance policies relating to the Property will be
assigned to Buyer and Buyer shall be responsible for arranging for its own
insurance as of the Closing Date; and (iii) utilities, including telephone,
electricity, water, and gas, shall be read on the Closing Date and Buyer shall
be responsible for all the necessary actions needed to arrange for utilities to
be transferred to the name of Buyer on the Closing Date, including the posting
of any required deposits and Seller shall be entitled to recover and retain from
the providers of such utilities any refunds or overpayments to the extent
applicable to the period prior to the Closing Date, and any utility deposits
which it or its predecessors may have posted. Accordingly, there will be no
prorations for debt service, insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 5.8.2(e).
(g)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted.
5.8.3    Credits.
(a)    Security Deposits, Rent Concessions, Tenant Improvement Allowances and
Other Tenant Credits. The Buyer shall receive a credit at Closing from the
Seller in the amount of the sum of the following (collectively, the “Tenant
Inducement Costs”): (i) the tenant deposits under the Tenant Leases; (ii) any
and all rent concessions and/or rent abatements which related to the current
terms of the Tenant Leases and are unpaid, unapplied and/or unutilized; (iii)
any and all tenant improvement allowances which relate to the current terms of
the Tenant Leases and are unpaid, unapplied and/or unutilized; and (iv) the
cost, as estimated by the parties in their reasonable discretion, of any and all
non-monetary tenant inducement obligations of the Seller, as landlord or lessor
under the Tenant Leases, which relate to the current terms of the Tenant Leases
(e.g., painting and carpeting) and are unperformed.
(b)    Leasing Commissions. The Buyer shall receive a credit at Closing from the
Seller in the amount of any and all leasing commissions which relate to the
current term of the Tenant Leases and are unpaid.
5.8.4    Calculation / Re-prorations. The Escrow Agent shall prepare and deliver
to Seller and Buyer no later than three (3) business days prior to the Closing
Date an estimated closing statement which shall set forth all costs payable, and
the prorations and credits provided for in this Agreement. Seller shall prepare
and deliver to Escrow Agent all such information necessary in order for Escrow
Agent to prepare and deliver the closing statement to Seller and Buyer in
accordance with the foregoing provision. To the extent that Seller does not
timely deliver this information to Escrow Agent, Buyer shall have the right, but
not the obligation, to extend the Closing Date by the number of days Seller is
delinquent in delivering such information to Escrow Agent. Any item which cannot
be finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subsection.

20

--------------------------------------------------------------------------------




Buyer and Seller shall notify the Escrow Agent and each other of any items which
they dispute and the parties shall attempt in good faith to reconcile any
differences not later than one (1) day before the Closing Date. The estimated
closing statement as adjusted as aforesaid and approved in writing by the
parties shall be referred to therein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Closing Date except with
respect to CAM Charges, taxes and assessments, in which case such adjustment
shall be made within sixty (60) days after the information necessary to perform
such adjustment is available), and if a party fails to request an adjustment to
the Closing Statement by a written notice delivered to the other party within
the applicable period set forth above (such notice to specify in reasonable
detail the items within the Closing Statement that such party desires to adjust
and the reasons for such adjustment), then the prorations and credits set forth
in the Closing Statement shall be binding and conclusive against such party.
5.8.5    Loan Assumption. Buyer shall receive a credit at Closing in an amount
equal to the sum of the unpaid principal balance of the Loan, and any interest,
default interest, or other sum that is accrued, due and/or payable to Existing
Lender on the Closing Date. Seller shall receive a credit at Closing in an
amount equal to the sum of any and all Loan reserves that are transferred to
Buyer at Closing.
5.8.6    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.
5.8.7    Survival. The provisions of this Section 5.8 shall survive the Closing
for a period of twelve (12) months (the “Survival Period”).
5.9    Distribution of Funds and Documents. At the Closing, Escrow Agent shall
do each of the following:
5.9.1    Payment of Encumbrances. Pay the amount of those monetary liens that
are not permitted as part of the Required Title Condition, utilizing proceeds of
the Purchase Price to which Seller shall be entitled upon Closing and funds (if
any) deposited in Escrow by Seller.
5.9.2    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; (iii) a copy
of each document to be recorded to each party; and (iv) a fully executed
original of each other closing document.
5.9.3    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, or order, any excess
funds delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow

21

--------------------------------------------------------------------------------




Agent’s check via overnight courier (or as otherwise requested by the intended
recipient) to the appropriate party at the address set forth for notice in this
Agreement.
5.10    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.11    Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing, subject only to the Tenant Leases,
rights arising under the matters set forth on Seller’s Title Policy and/or
rights permitted as part of the Required Title Condition. Seller and Buyer
covenant and agree to execute at Closing a written notice of the acquisition of
the Property by Buyer, in sufficient copies for transmittal to each Tenant and
properly addressed to each Tenant. Such notice shall be prepared by Buyer, at
Buyer’s sole cost and expense, and approved by Seller, in its reasonable
discretion, and shall notify the Tenant of the sale and transfer and shall
contain appropriate instructions relating to the payment of future rentals, the
giving of future notices and other matters reasonably required by Buyer or
required by law (each, a “Tenant Notice”). Unless a different procedure is
required by applicable law, in which event such law shall be controlling, Seller
agrees to transmit or otherwise deliver such letters to the tenants under the
Tenant Leases promptly after the Closing.
ARTICLE 6
TERMINATION AND DEFAULT
6.1    Buyer Default. If the sale contemplated hereby is not consummated because
of a default by Buyer in its obligation to purchase the Property in accordance
with the terms of this Agreement after Seller has performed or tendered
performance of all of its material obligations in accordance with this
Agreement, then, upon written notice from Seller to Buyer: (i) this Agreement
shall terminate; (ii) the Deposit shall be paid to and retained by Seller as
liquidated damages; and (iii) Seller and Buyer shall have no further obligations
to each other, except those which survive the termination of this Agreement.
Buyer and Seller acknowledge that the damages to Seller in the event of such a
breach of this Agreement by Buyer would be difficult or impossible to determine,
that the amount of the Deposit represents the parties’ best and most accurate
estimate of the damages that would be suffered by Seller if the transaction
should fail to close and that such estimate is reasonable under the
circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such default. Except for obligations that survive termination of this
Agreement, Buyer and Seller agree that Seller’s right to retain the Deposit
shall be Seller’s sole remedy, at law and in equity, for Buyer’s failure to
purchase the Property in accordance with the terms of this Agreement after
Seller has performed. Seller hereby waives any right to an action for specific
performance of any provisions of this Agreement.    
6.2    Seller’s Default. If Seller fails to perform any of its obligations or is
otherwise in default hereunder, breaches a representation or warranty, or
willfully causes the failure of a condition precedent pursuant to Section 5.4
hereof, and Buyer has performed all of its material obligations in accordance
with this Agreement (as applicable, a “Seller Default), Buyer shall have the
right to elect, in its sole and absolute discretion to:

22

--------------------------------------------------------------------------------




6.2.1    Waive such failure and proceed to the Closing with no reduction in the
Purchase Price; provided, however, that this provision will not limit Buyer’s
right to receive reimbursement for attorney’s fees pursuant to Section 9.8 below
in connection with any legal proceedings instituted by either party or Escrow
Agent with respect to the enforcement of this Agreement, nor waive or affect
Seller’s indemnity obligations under this Agreement or Buyer’s rights to enforce
those indemnity obligations, nor waive or affect any of Seller’s other
obligations under this Agreement to be performed after the Closing or Buyer’s
rights to enforce those obligations;
6.2.2    Exercise any of its other rights or remedies Buyer may have at law or
in equity, including, without limitation, an action for specific performance to
cause Seller to convey the Property to Buyer pursuant to the terms and
conditions of this Agreement; or
6.2.3    Terminate this Agreement in its entirety by notice to Seller to that
effect, in which event the parties hereto shall have no further obligations
hereunder, except those which survive termination hereof (provided that this
provision will not limit Buyer’s right to receive reimbursement for attorney’s
fees pursuant to Section 9.8 below in connection with any legal proceedings
instituted by either party or Escrow Agent with respect to the enforcement of
this Agreement, nor waive or affect Seller’s indemnity obligations under this
Agreement or Buyer’s rights to enforce those indemnity obligations), and to
recover the full amount of the Deposit, and to recover all damages and seek such
other relief at law or in equity to which Buyer may be entitled as a result of
Seller’s breach. For the avoidance of doubt, in the event of a Seller Default,
the foregoing reimbursement obligation shall survive any termination of this
Agreement.
6.2.4    Notwithstanding anything to the contrary contained in this Agreement,
Buyer shall not be required to fund the balance of the Purchase Price in order
to enforce any of its remedies under this Agreement. This Section 6.2 shall
survive the Closing or earlier termination of this Agreement.
ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION
7.1    Casualty. If the Property is damaged by casualty prior to the Closing and
either (i) the casualty is uninsured and results in loss or damage in an amount
valued greater than Fifty Thousand Dollars ($50,000.00); (ii) the casualty is
insured and results in loss or damage in an amount valued greater than Five
Hundred Thousand Dollars ($500,000.00); or (iii) the nature of such casualty
results in a circumstance whereby a Tenant under the Tenant Leases may terminate
its Tenant Lease or receive a rent abatement, then Buyer, in its sole and
absolute discretion, shall have the sole option to elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment from Seller without recourse or credit of any insurance
proceeds payable by virtue of such loss or damage plus a credit for any
deductible under said policy and any uninsured loss. If the casualty is
uninsured, Buyer shall receive a credit for the uninsured loss in an amount up
to Fifty Thousand Dollars ($50,000.00); or

23

--------------------------------------------------------------------------------




(b)    terminate this Agreement upon written notice to Seller, in which event
the entire Deposit shall be promptly returned to Buyer and the parties shall
have no further obligations, except those which expressly survive termination of
this Agreement.
Such right must be exercised within thirty (30) days from earlier of the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right or the date of Buyer’s knowledge of the casualty. If Buyer fails to
provide notice of an election, then Buyer shall have been deemed to elect
(a) above. Notwithstanding anything set forth herein to the contrary, if Seller
is in default or breach at the time of any such termination, Seller shall remain
liable for breach or default as otherwise set forth in this Agreement.
7.2    Condemnation. In the event that a condemnation proceeding shall be
initiated against, or a bona fide threat of condemnation is made against, any
portion of the Property prior to the Closing, then Buyer, in Buyer’s sole and
absolute discretion, may elect either to:
(a)    terminate this Agreement upon written notice to Seller, in which event
the entire Deposit shall be promptly returned to Buyer and the parties shall
have no further obligations, except those which expressly survive termination of
this Agreement; or
(b)    close the transaction contemplated by this Agreement.
Notwithstanding the foregoing, if Seller is in default or breach at the time of
any such termination, Seller shall remain liable for breach or default as
otherwise set forth in this Agreement. If Buyer elects to proceed under
Section 7.2(b), Buyer shall purchase the Property in accordance with the terms
hereof (without reduction in the Purchase Price) and Seller shall assign to
Buyer at Closing all condemnation proceeds payable as a result of such
condemnation. Buyer shall be deemed to have elected to proceed under
Section 7.2(b) unless, within thirty (30) days from the earlier of written
notice of the condemnation or Buyer’s knowledge thereof, Buyer provides Seller
with written notice that Buyer elects to proceed under Section 7.2(a).
ARTICLE 8
REAL ESTATE COMMISSION
Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees are or shall be due in respect to this
transaction by reason of any agreement made or which may be alleged to have been
made by Buyer or Seller, except for a commission to Paul Zeman (SC License
Number 77019) with Bull Realty, Inc. (SC License Number 13327), which will be
paid by Seller pursuant to a separate agreement. Each party agrees to indemnify
and hold harmless the other from and against any and all claims, demands or the
cost or expense thereof, including reasonable attorney’s fees, arising out of
any broker’s commission, fee or other compensation due or alleged to be due in
connection with the transactions contemplated by this Agreement based upon an
agreement alleged to have been made or other action alleged to have been taken
by the indemnifying party.

24

--------------------------------------------------------------------------------




ARTICLE 9
MISCELLANEOUS
9.1    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. Any and all exhibits and/or schedules attached
hereto are a part of this Agreement and are incorporated herein by reference.
The parties acknowledge and agree that there are no third party beneficiaries of
this Agreement other than Seller’s Indemnified Parties and Buyer’s Indemnified
Parties.
9.2    Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
9.3    Assignment by Buyer. Buyer shall have the right to assign this Agreement
to any third party or parties and no consent on the part of Seller shall be
required for such assignment, provided however, that any such assignment shall
not relieve Buyer of its liabilities and obligations hereunder.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.
9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of South Carolina without regard to the
principles of conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered: (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received: (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit; (3)
if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m.

25

--------------------------------------------------------------------------------




Pacific Time on a Business Day shall be deemed received on the next business
day. Notices shall be given to the following addresses:




To Seller:
J-RED, LLC
c/o Real Estate Development Partners
711 Central Avenue
Charlotte, North Carolina 28204
Attn: Douglass A. Hammond
Phone: 704-909-2475
Facsimile: 704-333-7993
Email: doug@redpart.com
And with a copy to:
Johnston, Allison & Hord, P.A.
1065 East Morehead Street
Charlotte, North Carolina 28204
Attn: Cameron Todd Ware
Phone: 704-998-2226
Facsimile: 704-376-1628
Email: tware@jahlaw.com
To Buyer:
GAHC3 Carolina Commons SC MOB, LLC
18191 Von Karman Avenue, Suite 300 Irvine, CA 92612
Attn: Danny Prosky
Phone: (949) 270-9201
E-mail: DProsky@ahinvestors.com
And with a copy to:














Kaplan, Voekler Cunningham & Frank, PLC
1401 E. Cary Street
Richmond, Virginia 23219
Attn: Joseph J. McQuade
Telephone: (804)823-4004
Facsimile: (804)823-4099
E-mail: jmcquade@kv-legal.com



Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses

26

--------------------------------------------------------------------------------




including, without limitation, reasonable attorneys’ fees and expenses, whether
at the investigative, pretrial, trial or appellate level. The prevailing party
shall be determined by the court based upon an assessment of which party’s major
arguments or position prevailed.
9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.
9.12    Survival of Provisions After Closing.  Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.


9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State of
South Carolina or the State of California.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions.

27

--------------------------------------------------------------------------------




However, if any provision in this Agreement is found by a court of law to be in
violation of any applicable local, state or federal law, statute, ordinance,
administrative or judicial decision, or public policy, or if in any other
respect such a court declares any such provision to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that, consistent with and with a view towards preserving the economic and
legal arrangements among the parties hereto as expressed in this Agreement, such
provision shall be given force and effect to the fullest possible extent, and
that the remainder of this Agreement shall be construed as if such illegal,
invalid, unlawful, void or unenforceable provision were not contained herein,
and that the rights, obligations and interests of the parties under the
remainder of this Agreement shall continue in full force and effect.
9.18    Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property until such time as this Agreement is terminated and
Seller shall not directly or indirectly make, accept, negotiate, entertain or
otherwise pursue any offers for the sale of the Property.
9.19    Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the property to designees of Buyer.
9.20    Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention
that the ultimate acquirer be a subsidiary of a corporation that is or intends
to qualify as a real estate investment trust and that, as such, it is subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.
9.21    Seller Guarantor. Seller Guarantor joins in this Agreement for the
purpose of guarantying compliance by Seller with all obligations of Seller
contained in (i) this Agreement and (ii) the documents to be signed at Closing
(collectively, the “Seller Obligations”). Seller

28

--------------------------------------------------------------------------------




Guarantor agrees to be jointly and severally responsible for all of the Seller
Obligations. The liability of Seller Guarantor under this Agreement shall in no
way be limited or impaired by, and Seller Guarantor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of this
Agreement. Seller Guarantor represents and warrants to Buyer that: Seller
Guarantor is a limited liability company validly formed in the State of North
Carolina. Seller Guarantor has full power and authority to enter into the
obligations set forth in this Section 9.20, to perform the obligations set forth
in this Section 9.20, and to consummate the transactions contemplated hereby.
The execution, delivery and performance of the obligations set forth in this
Section 9.20 and all documents contemplated hereby by Seller Guarantor have been
duly and validly authorized by all necessary action on the part of Seller
Guarantor. All required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under any indenture, agreement or instrument to which Seller Guarantor
is a party. This Agreement is a legal, valid and binding obligation of Seller
Guarantor, enforceable against Seller Guarantor in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.


9.22    Time of the Essence. Time is of the essence with respect to the terms
and provisions of this Agreement.


[Remainder of page intentionally left blank; signatures to follow on next
pages.]

29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
 
J-RED, LLC,
a North Carolina limited liability company


By: Real Estate Development Partners, LLC, its Manager


By: /s/ Douglass A. Hammond
Name: /s/ Douglass A. Hammond
Its: /s/ Manager
















































30

--------------------------------------------------------------------------------




SELLER GUARANTOR:
RED CAROLINA LAKES, LLC
a North Carolina limited liability company


By: Real Estate Development Partners, LLC, its Manager


By: /s/ Douglass A. Hammond
Name: /s/ Douglass A. Hammond
Its: /s/ Manager













































[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]



31

--------------------------------------------------------------------------------




BUYER:
GAHC3 CAROLINA COMMONS SC MOB, LLC,
 
a Delaware limited liability company
 
By:      Griffin-American Healthcare REIT III Holdings, LP,
 
a Delaware limited partnership
 
Its:       Sole Member
 
 
 
By:      Griffin-American Healthcare REIT III, Inc.,
 
a Maryland corporation
 
Its:       General Partner
 
 
 
By: /s/ Danny Prosky
 
 
 
Name: Danny Prosky
 
 
 
Title: President and Chief Operating Officer
 




 
 

Signature Page to Real Estate Purchase Agreement and Escrow Instructions]



32

--------------------------------------------------------------------------------




CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (a) accept the foregoing
Agreement, (b) be Escrow Agent under said Agreement and (c) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
DATED: /s/ 8/22/14


FIRST AMERICAN TITLE INSURANCE COMPANY 


By: /s/ Brian M. Serikaku
Name: /s/ Brian M. Serikaku
Its: /s/ Escrow Officer
 
 






33